J-S32033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JACOB MICHAEL TALIAFERRO                   :
                                               :
                       Appellant               :   No. 1671 MDA 2021

          Appeal from the Judgment of Sentence Entered May 14, 2019
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0001080-2016


BEFORE: PANELLA, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 13, 2022

        Jacob Michael Taliaferro appeals, 1 nunc pro tunc, from the judgment of

sentence, entered in the Court of Common Pleas of Lebanon County, after

entering an open guilty plea to first-degree murder.2 After careful review, we

affirm.

____________________________________________


1 Although Taliaferro’s notice of appeal was filed more than 30 days following
the reinstatement of his direct appeal rights, because the trial court did not
advise Taliaferro that he had to appeal within 30 days, we will not quash the
instant appeal. See Pa.R.A.P. 720(B)(4)(a) (notice of appeal shall be filed
within 30 days of order deciding post-sentence motion, of order denying
motion by operation of law, of order memorializing withdrawal of motion by
defendant, or imposition of sentence where no post-sentence motion filed);
id. (Comment) (“In those cases in which a petitioner under the P[CRA] has
been granted leave to . . . appeal nunc pro tunc, the filing of the . . . notice
of appeal must comply with the timing requirements contained in paragraph
(A) of this rule.); see also Commonwealth v. Pleger, 934 A.2d 715, 720
(Pa. Super. 2007) (stating trial court’s mandatory obligation to notify
defendant of appeal period).

2   18 Pa.C.S.A § 2502(a).
J-S32033-22



       On June 6, 2016, Taliaferro, 17-years-old at the time, called 9-1-1 to

report that his mother had been murdered. Taliaferro ultimately confessed to

authorities that he had planned the murder for over one year, thinking of

multiple ways to end his mother’s life, including using an ax, rope, and knife.

Taliaferro related that he entered his mother’s bedroom late at night, hid his

mother’s phone so she could not call for help, stabbed her in the chest and

torso four times with a knife, and, when he realized she was not dying quickly,

placed a Hydrocodone pill in her mouth. Taliaferro then took a rope,3 placed

it around the victim’s neck, and strangled her for five minutes until she died.

       On July 16, 2018, Taliaferro entered a guilty plea to first-degree murder;

he was sentenced on May 14, 2019, to 65 years to life in prison. Prior to

sentencing, on May 29, 2019, Taliaferro filed a pro se motion4 to withdraw his

plea claiming that he had made several attempts to contact plea counsel to

have his plea withdrawn and received no response. A counseled motion to

withdraw guilty plea, also time-stamped May 29, 2019, is in the original

record. The court ultimately denied Taliaferro’s motion to withdraw his guilty
____________________________________________


3 Taliaferro had preemptively tied knots on the end of the rope so that he
could grip the implement better for purposes of strangulation.

4We are uncertain whether the trial court ruled upon Taliaferro’s pro se motion
or counsel’s motion. In fact, the proper procedure is to forward the pro se
document to counsel of record and not act on the filing. See Commonwealth
v. Williams, 241 A.3d 353, 354 n.1 (Pa. Super. 2020) (“As hybrid
representation is not permitted in the Commonwealth, our courts ‘will not
accept a pro se motion while an appellant is represented by counsel;’”
generally, when counseled defendant files pro se document, courts do not act
on filing, but instead note it on docket and forward it to counsel pursuant to
Pa.R.Crim.P. 576(A)(4)).

                                           -2-
J-S32033-22



plea on April 1, 2019.         Sentencing hearings took place over eight non-

consecutive days in August 2018, September 2018, October 2018 and

February 2019. On May 14, 2019—302 days after Taliaferro entered his guilty

plea, the court sentenced him to a period of incarceration of 65 years to life,

restitution in the amount of $6,500, a $500 fine, and the costs of prosecution.

       Taliaferro filed a post-sentence motion claiming that his plea was not

entered knowingly, intelligently, and voluntarily, and that the court erred in

denying his request to withdraw the plea. The court denied the motion in

part, granted it in part by vacating the $500 fine, and deferred the request to

withdraw Taliaferro’s guilty plea to post-conviction proceedings. On February

26, 2021, Taliaferro filed a timely pro se petition pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, alleging, among other

things that his guilty plea was entered unknowingly, unintelligently, and

involuntarily based on plea counsel’s ineffectiveness and that his plea was

unlawfully induced. See Pro Se PCRA Petition, 2/26/21, at 2. On March 10,

2021, the court noted that there was a conflict of interest with Taliaferro’s

current counsel and, accordingly, entered an order appointing Michael

Bechtold, Esquire, as Taliaferro’s PCRA counsel.       The court also ordered

Attorney Bechtold to file an amended PCRA petition, or, in the alternative a

Turner/Finley5 no-merit filing.
____________________________________________


5 Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-S32033-22



       Counsel filed an amended petition on July 21, 2021, in which he raised,

among other issues, that, prior to sentencing, Taliaferro had “attempted to

communicate with the Lebanon County Public Defender’s Office, to withdraw

his guilty plea, to which no response was given.” Amended PCRA Petition,

7/21/21, at 2. Counsel also noted in the amended petition that “[t]he [c]ourt

deferred the issue of Defendant’s ability to withdraw his guilty plea until an

appropriate PCRA Petition had been filed.” Id. at 3 n.2.

       On November 4, 2021, the trial court entered an order granting the

parties’ joint stipulation to reinstate Taliaferro’s appellate rights nunc pro

tunc.6 Taliaferro filed a notice of appeal and court-ordered Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal.

       Taliaferro raises the following issues for our consideration:

       (1)    Whether the trial court erred and/or abused its discretion
              when it imposed a sentence of sixty-five (65) years to life[,]
              when such sentence is excessive in light of the evidence
              presented and as the trial court allowed the nature of the
              crime to outweigh the rehabilitative/treatment needs of
              [Taliaferro].

       (2)    Whether the trial court erred and/or abused its discretion
              when it imposed an illegal sentence upon [Taliaferro].

       (3)    Whether the trial court erred and/or abused its discretion in
              refusing to permit [Taliaferro] to withdraw his guilty plea
              after numerous indications by [Taliaferro] that he wished to
              withdraw his guilty plea.

       (4)    Whether the trial court erred and/or abused its discretion in
              denying [Taliaferro] relief[,] as [Taliaferro’s] sentenc[ing]
____________________________________________


6 The order also cancelled the court’s previously scheduled hearing on
Taliaferro’s PCRA petition.

                                           -4-
J-S32033-22


              took place outside of ninety (90) days, and in a
              protracted/scattered fashion, from the date of the entry of
              his guilty plea[,] thereby violating his procedural due
              process rights in that ([a]) the trial court was prevented
              from fairly examining the entirety of the evidence; ([b]) the
              trial court was caused to improperly highlight certain
              testimony over other relevant testimony; and ([c]) the
              protracted/scattered manner of sentencing would not have
              been permitted to occur if a jury [had] been impaneled.

Appellant’s Brief, at 4-5.

       In his first issue, Taliaferro contends his sentence of sixty-five (65) years

to life is excessive where the court placed undue weight on the nature of the

crime, failed to take the confluence of his youth and mental illness into

account, and did not give due consideration to his rehabilitative/treatment

needs.7 See Appellant’s Brief, at 24. This issue implicates the discretionary

aspects of Taliaferro’s sentence.

       Preliminarily, “[c]hallenges to the discretionary aspects of sentencing do

not entitle an appellant to review as of right.” Commonwealth v. Moury,

992 A.2d 162, 170 (Pa. Super. 2010). Prior to reaching the merits of a

discretionary aspects of sentencing issue, this Court conducts


____________________________________________


7 “Generally, a plea of guilty amounts to a waiver of all defects and defenses
except those concerning the jurisdiction of the court, the legality of the
sentence, and the validity of the guilty plea.” Commonwealth v. Morrison,
173 A.3d 286, 290 (Pa. Super. 2017) (citation omitted). Additionally,
“[w]here a defendant pleads guilty without any agreement as to sentence, the
defendant retains the right to petition this Court for allowance of appeal with
respect to the discretionary aspects of sentencing.” Commonwealth v.
Brown, 982 A.2d 1017, 1019 (Pa. Super. 2009) (citation omitted). Here,
Taliaferro entered an open guilty plea, so retained the right to raise a
discretionary aspects of sentencing claim on appeal.


                                           -5-
J-S32033-22


       a four-part analysis to determine: (1) whether appellant has filed
       a timely notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
       the issue was properly preserved at sentencing or in a motion to
       reconsider and modify sentence, see Pa.R.Crim.P. 720; (3)
       whether appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
       (4) whether there is a substantial question that the sentence
       appealed from is not appropriate under the Sentencing Code, 42
       Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170 (citation and brackets omitted). Here, Taliaferro filed

timely pro se post-sentence motions indicating that his guilty plea was not

voluntary, knowing, or intelligent. In addition, he was granted the right to

appeal nunc pro tunc and filed a timely notice of appeal. See supra at n.1.

However, Taliaferro has failed to include in his brief a Rule 2119(f) statement

and the Commonwealth has objected to its omission. Thus, we find this claim

waived.8 Moury, supra.

       Taliaferro next claims that the court imposed an illegal de facto life

without parole (LWOP)9 sentence on him as a juvenile offender. Specifically,
____________________________________________


8 We deny Taliaferro’s application seeking to supplement his brief with a Rule
2119(f) statement. While our Court has permitted parties to amend their
briefs to add a section pursuant to Rule 2119(f), see Commonwealth v.
Gambal, 561 A.2d 710 (Pa. 1989), those instances occurred where the
Commonwealth did not object to the absence of the statement. Here, the
Commonwealth has objected to both the absence of a Rule 2119(f) statement
in Taliaferro’s brief, as well as to his request to amend his brief to add a
statement. Thus, we conclude that he is unable to overcome waiver of this
discretionary sentencing issue. Commonwealth v. Kiesel, 246, 854 A.2d
530 (Pa. Super. 2004).

9 In guiding our determinations regarding particular minimum sentences, we
have observed that a sentence is not a de facto LWOP sentence where there
is “some meaningful opportunity to obtain release based on demonstrated
maturity and rehabilitation.” Commonwealth v. Bebout, 186 A.3d 462, 467
(Pa. Super. 2018) (citing Graham, supra at 75).


                                           -6-
J-S32033-22



Taliaferro asserts that since he will not be eligible for parole until the age of

81, he is effectively deprived of any opportunity for quality of life upon parole.

      In Roper v. Simmons, 543 U.S. 551 (2005), the United States

Supreme Court concluded that the Eighth Amendment of the United States

Constitution forbids capital punishment for individuals who were juveniles at

the times of their crimes. Next, in Graham v. Florida, 560 U.S. 48 (2010),

the Court held that the Eighth Amendment prohibits life without parole for

juvenile offenders who did not commit homicide.            Finally, in Miller v.

Alabama, 567 U.S. 460 (2012), the Court barred mandatory sentencing

schemes for juveniles convicted of homicide.          Id. at 489.      See also

Montgomery v. Louisiana, 577 U.S. 190 (2016) (Supreme Court concludes

Miller represented substantive rule of constitutional law that applies

retroactively to cases on collateral review).

      In Commonwealth Batts, 163 A.3d 410 (Pa. 2017) (“Batts II”), our

Supreme Court “devise[d] a procedure for the implementation of [] Miller and

Montgomery [] in Pennsylvania” Id. at 451. In Commonwealth v. Felder,

269 A.3d 1232 (Pa. 2022), our Supreme Court recently reiterated the

procedural safeguards established for LWOP juvenile offenders in Batts II:

      [In Batts II, w]e adopted a presumption against the imposition
      of a sentence of life without parole for juveniles and imposed on
      the Commonwealth the burden of proving, beyond a reasonable
      doubt, that a juvenile offender is incapable of rehabilitation. We
      determined these procedures were necessary to effectuate what
      we believed then was the central mandate of Miller and
      Montgomery: that “for a life-without-parole sentence to be
      constitutionally valid, the sentencing court must find that the
      juvenile offender is permanently incorrigible and that

                                      -7-
J-S32033-22


      rehabilitation would be impossible.” Still, even after establishing
      this comprehensive set of legal criteria to guide juvenile
      sentencing, other questions remained.

Id. at 1232 (internal citations omitted).

      Our Supreme Court granted review in Felder, supra, to consider

whether “a discretionary term-of-years sentence may be so long as to amount

to a de facto life sentence, thereby triggering the substantive and procedural

protections afforded by Miller and its progeny.” Id. at 1235. In affirming

Felder’s 50-years-to life sentence, the Supreme Court “dissolved those

procedural requirements [espoused] in Batts II that are not constitutionally

required—namely, the presumption against sentencing a juvenile homicide

offender to life without parole, and the imposition on the Commonwealth of

the burden of proving beyond a reasonable doubt that the juvenile is

permanently incorrigible.”   Felder, supra at 1244. The Court held that “as

long as [a term-of-years sentence that may amount to a de facto life] sentence

was the product of a discretionary sentencing system that included

consideration of the juvenile’s youth, the Eighth Amendment is satisfied.” Id.

at 1245. In conclusion, the Felder Court stated:

      Therefore, when sentencing juvenile homicide offenders from this
      point forward, sentencing courts are required to consider
      only the relevant sentencing statutes, which will guarantee
      that the sentencer considers the juvenile’s youth and attendant
      characteristics as required by Miller. So long as the sentence
      imposed is discretionary and takes into account the
      offender’s youth, even if it amounts to a de facto life
      sentence, Miller is not violated.

Id. at 1246 (emphasis added).



                                     -8-
J-S32033-22



          Therefore, in light of Jones and Felder, Taliaferro’s term-of-years

sentence does not violate the Eighth Amendment where the trial court

explicitly considered the relevant sentencing statutes and took into account

Taliaferro’s youth. See Post-Sentence Motion Opinion, 11/15/19, at 23 (court

noting it considered “all relevant factors and age[-]related character flaws

associated with [Taliaferro’s] age at the time of the crime”). Thus, Taliaferro’s

challenge      does   not   implicate   the   legality   of   his   sentence.   See

Commonwealth v. Miller, 275 A.3d 530, 534 (Pa. Super. 2011) (juvenile’s

sentence of 55 years-to-life did not violate Eighth Amendment and, thus, does

not implicate legality of sentence); see also Commonwealth v. Schroat,

272 A.3d 523, 526 (Pa. Super. 2022) (“Pursuant to Felder[,] the sentencing

court’s consideration of the factors of youth goes to its sentencing discretion

and not to the legality.”).     Rather, Taliaferro’s claim is a challenge to the

discretionary aspects of his sentence. Commonwealth v. Harper, 273 A.3d

1089 (Pa. Super. 2022) (where minimum term-of-years sentence imposed

upon defendant was product of discretionary sentencing system, which

included consideration of defendant’s youth, de facto LWOP sentencing claim

fails).    For the reasons already expressed, we find such a claim has been

waived for Taliaferro’s failure to include a Rule 2119(f) statement in his




                                         -9-
J-S32033-22



appellate brief and where the Commonwealth has objected to its omission.

See supra at n.5.10

       Taliaferro next claims that the trial court erred by not permitting him to

withdraw his guilty plea “after numerous indications by [Taliaferro] to plea

counsel and the court that he wished to withdraw his guilty plea.” Appellant’s

Brief, at 24.

       In his brief, Taliaferro alleges that “[m]onths prior to sentencing, [he]

made several attempts to contact plea counsel to express his wishes to

withdraw his guilty plea [and that he] filed a pro se Motion for Ineffective

Assistance of Counsel averring that plea counsel had failed to assist him [in]

withdrawing his plea on May 1, 2019, and[,] thus[,] putting the trial court on

notice that he intended to withdraw his plea.” Id. at 25. In his letter to plea

counsel, Taliaferro indicated his belief that he would have received a better

outcome had he gone to trial and not pled guilty.

       In his post-sentence motion, Taliaferro again claimed that his plea was

not entered knowingly, intelligently, and voluntarily, and that the court erred

____________________________________________


10 Despite the fact that the court did not impose a LWOP sentence, it still
addressed each of the factors under 18 Pa.C.S.A. § 1102.1, and concluded,
despite the overwhelming evidence that Taliaferro is unlikely to take his
mental health and treatment seriously, he still had the opportunity to be
paroled. See Post-Sentence Motion Opinion, 11/15/19, at 19-25 (court
acknowledging Taliaferro has opportunity to “avail himself of the appropriate
treatment and medications,” and that it is very possible Taliaferro will be alive
at end of sentence and, thus, “will most likely have a sufficient amount of time
left to be considered non-trivial”).



                                          - 10 -
J-S32033-22



in denying his request to withdraw the plea. In ruling up on Taliaferro’s post-

sentence motion, the court specifically stated that it was deferring the request

to withdraw Taliaferro’s guilty plea to post-conviction proceedings. Then, in

his timely pro se PCRA petition and amended petition, Taliaferro again alleged

that his guilty plea was entered unknowingly, unintelligently, and involuntarily

based on guilty plea counsel’s ineffectiveness and that his plea was unlawfully

induced. See Pro Se PCRA Petition, 2/26/21, at 2; see also Amended PCRA

Petition, 7/21/21, at 2 (noting that, prior to sentencing, Taliaferro had

“attempted to communicate with the Lebanon County Public Defender’s Office,

to withdraw his guilty plea, to which no response was given”); id. at 3 n.2

(PCRA counsel recognizing that “[t]he [c]ourt deferred the issue of

Defendant’s ability to withdraw his guilty plea until an appropriate PCRA

Petition had been filed”).

      Taliaferro now attempts once again to argue that it was error not to

permit him to withdraw his guilty plea before sentencing. As the trial court

recognized multiple times, “this issue is better reserved for a PCRA petition.”

Post-Sentence Motion Opinion, 11/15/19, at 26. We agree with the court’s

decision to defer this claim to post-conviction review where the thrust of

Taliaferro’s argument centers around plea counsel’s effectiveness and, thus,

is appropriate for adjudication under the PCRA.      See Commonwealth v.

Holmes, 79 A.3d 562 (Pa. 2013) (reaffirming general rule of deferring to

PCRA review of claims of ineffective assistance of counsel).          Although

Taliaferro filed a PCRA petition raising this claim, the parties stipulated that

                                     - 11 -
J-S32033-22



Taliaferro’s appellate rights be reinstated nunc pro tunc. Thus, the trial court

conducted no hearing or substantive review of any of the claims raised in

Taliaferro’s amended petition. See Commonwealth v. Hoyman, 561 A.2d

756 (Pa. Super. 1989) (“[O]nce a PCRA court determines that a petitioner’s

right to direct appeal has been violated, the PCRA court is precluded from

reaching the merits of other issues raised in the petition.”). Because “claims

of ineffectiveness will not be entertained on direct appeal,” Holmes, 79 A.3d

at 566, Taliaferro is entitled to no relief.

      Taliaferro next asserts that the court violated his due process rights

when it sentenced him more than 300 days after he entered his guilty plea, in

violation of Pa.R.Crim.P. 704.

      Rule 704 provides:

      (A) Time for Sentencing.

         (1) Except as provided by Rule 702(B), sentence in a court
         case shall ordinarily be imposed within 90 days of conviction
         or the entry of a plea of guilty or nolo contendere.

         (2) When the date for sentencing in a court case must be
         delayed, for good cause shown, beyond the time limits set
         forth in this rule, the judge shall include in the record the
         specific time period for the extension[.]

Pa.R.Crim.P. 704(A).

      In determining whether a defendant’s sentencing violated Rule 704, a

court must consider four factors: “the length of the delay, the reason for the

delay, the defendant’s assertion of his rights, and prejudice to the defendant.

In conducting such an analysis, we examine the totality of the circumstances,



                                       - 12 -
J-S32033-22



as no one factor is necessary, dispositive, or of sufficient importance to prove

a violation.” Commonwealth v. Diaz, 51 A.3d 884, 889 (Pa. Super. 2012).

      In this case, Taliaferro entered his guilty plea on July 16, 2018, and was

not sentenced until 302 days later, on May 14, 2019. The trial court found

that the delay in sentencing was for good cause for the following reasons: (1)

the dates originally selected for sentencing hearings were the only openings

in the court’s calendar; (2) due to the nature of Taliaferro’s mental health

issues, incarceration history, and expert testimony, extra time was needed to

review all of the evidence and testimony; (3) additional days for sentencing

were added in January and February 2019 in order to allow Taliaferro to

present rebuttal expert testimony; and (4) the delay in April 2019 was due to

an unavoidable medical issue with the court. Considering these factors and

the fact that Taliaferro has not alleged any prejudice due to the delay in

sentencing, we find no merit to this claim. Commonwealth v. Fox, 953 A.2d

808, 811 (Pa. Super. 2008) (in evaluating Rule 704 motion for discharge,

defendant must establish actual prejudice).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022


                                     - 13 -